                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                            CIVIL ACTION NO. 3:18-cv-00623-GCM


MICHELLE FAIRCHILD, individually, and as
Executrix of the Estate of JEFFREY
FAIRCHILD
                                                       ORDER ALLOWING DEPOSIT OF
                       Plaintiffs,
                                                                FUNDS
vs.


DANIEL JAMES FAIRCHILD and
PRIMERICA LIFE INSURANCE COMPANY

                       Defendants.


        Upon the Motion for Leave to Deposit Funds by Defendant Primerica Life Insurance

Company, it is hereby ORDERED that the Court shall accept the deposit of $420,000.00, plus

applicable interest, pending further orders of this Court.


                                            Signed: December 19, 2018




CHAR2\2091116v1
